t c summary opinion united_states tax_court jose a alonso petitioner v commissioner of internal revenue respondent docket no 8828-12s filed date jose a alonso pro_se peter n scharff for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioner a notice_of_deficiency for in which he determined a federal_income_tax deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioner is entitled to unreimbursed employee_business_expense deductions claimed on schedule a itemized_deductions is entitled to charitable_contribution deductions is entitled to medical and dental expense deductions and is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in new york when he filed his petition petitioner was a program administrator for the department of social services for the county of westchester new york county in as a program administrator petitioner managed an electronic system that tracked over big_number cases of in-home pediatric and geriatric care patients petitioner managed this system at the county’s office in new york during regular business hours as a county employee petitioner received both medical and dental benefits although the county did not require petitioner to work from home he used the third floor of his home as office space where he held meetings and performed work-related activities petitioner commuted to work daily with his personal vehicle and also used his vehicle to attend work-related meetings including travel to cincinnati ohio although these meetings pertained to his position with the county the county did not require petitioner to attend any of these meetings in petitioner engaged in fundraising activities for numerous charitable organizations including heart walk for westchester county and the american cancer society he often solicited donations from friends family members colleagues and vendors some of these individuals made their donations online while others gave money directly to petitioner to donate on their behalf petitioner deposited the cash donations he received from others into his checking account and then wrote a check to the organization when he calculated the amount of his charitable_contributions for federal_income_tax purposes petitioner included all the amounts paid from his checking account to fundraising organizations petitioner did not produce any copies of the checks he wrote to fundraising organizations during the year at issue petitioner timely filed his federal_income_tax return claiming deductions on schedule a for medical and dental expenses of dollar_figure charitable_contributions of dollar_figure and unreimbursed employee business_expenses of dollar_figure petitioner attached form 2106-ez unreimbursed employee business_expenses to his federal_income_tax return on form 2106-ez petitioner claimed unreimbursed employee_business_expense deductions consisting of vehicle expenses of dollar_figure parking fees tolls and transportation_expenses of dollar_figure travel_expenses of dollar_figure and other business_expenses of dollar_figure other claimed employee_business_expense deductions included home_office expenses of dollar_figure supply expenses of dollar_figure cell phone expenses of dollar_figure telephone expenses of dollar_figure and internet expenses of dollar_figure on schedule a petitioner claimed a deduction of dollar_figure for union and professional dues respondent issued petitioner a notice_of_deficiency disallowing all of the claimed medical and dental expense deductions charitable_contribution deductions and unreimbursed employee_business_expense deductions for the amount deducted is dollar_figure after the sec_67 reduction of miscellaneous itemized expense deductions by of adjusted_gross_income respondent also determined that petitioner was liable for a sec_6662 accuracy-related_penalty of dollar_figure discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence showing that he satisfied the requirements of sec_7491 see sec_7491 i schedule a deductions deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any claimed deduction or credit rule a 308_us_488 292_us_435 89_tc_816 credits like deductions are a matter of legislative grace a taxpayer must substantiate all expenses by maintaining books_and_records sufficient to establish the amounts of his income and deductions sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs as a general matter petitioner asserts that the records substantiating all the deductions at issue were destroyed during hurricane sandy respondent however requested petitioner’s documentation months before the occurrence of hurricane sandy between the time respondent initiated an examination for petitioner’s tax_year and the occurrence of hurricane sandy petitioner failed to provide any documents substantiating his claimed deductions when respondent requested documents during the examination petitioner’s response consisted largely of faxes of blank pages in addition petitioner did not attempt to reconstruct his records following hurricane sandy and did not provide any corroborating evidence to establish the elements of his expenses the court specifically addresses each claimed schedule a deduction below a unreimbursed employee business_expenses sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business the performance of services as an employee is considered a trade_or_business 54_tc_374 thus an employee may deduct expenses that are ordinary and necessary to his or her employment 79_tc_1 in order to deduct unreimbursed employee business_expenses a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 generally if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the deduction the court may estimate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir parking fees tolls and transportation petitioner offered no testimony or documentation to substantiate his claimed deductions for parking fees tolls and transportation_expenses respondent’s determination on this issue is sustained expenses subject_to strict substantiation requirements business_expenses with respect to any listed_property may not be estimated under the cohan_rule because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 aff’d per curiam 412_f2d_201 2d cir listed_property includes any passenger_automobile and cellular telephone sec_280f for these expenses only certain types of other_sufficient_evidence will suffice sec_1_274-5t temporary income_tax regs fed reg date petitioner did not provide any such evidence to substantiate his claimed deductions for automobile and cell phone expenses since he has not met the strict substantiation requirements of sec_274 petitioner is not entitled to any claimed deductions for travel and transportation_expenses and cell phone expenses with respect to listed_property other unreimbursed employee business_expenses other claimed employee_business_expense deductions which are not subject_to the strict substantiation requirements under sec_274 may be estimated under the cohan_rule however there must be a reasonable basis for the court to make an estimate see vanicek v commissioner t c pincite petitioner did not provide any documentation to substantiate his claimed unreimbursed employee_business_expense deductions for union and professional dues supplies internet and telephone expenses see 87_tc_74 finally petitioner has not shown that he was ineligible for reimbursement from the county for any of his employee business_expenses he did not present any evidence regarding the county’s reimbursement policy nor did he claim that the county lacked a reimbursement policy accordingly petitioner is not entitled to any employee_business_expense deductions the court sustains respondent’s determination on this issue home_office expenses as a general_rule sec_280a denies deductions with respect to the use of a dwelling_unit that the taxpayer uses as a residence during the taxable_year sec_280a however permits the deduction of expenses allocable to a portion of a dwelling_unit that the taxpayer uses exclusively and regularly as the principal_place_of_business for the taxpayer’s trade_or_business petitioner alleged that he held work-related meetings in his home in the case of an employee the exception applies only if the use of the home_office is for the convenience_of_the_employer and if there is no other fixed location of the trade_or_business where the under sec_262 basic service on the first telephone line in a taxpayer’s residence is considered a nondeductible personal_expense taxpayer conducts substantial administrative or management activities of the trade_or_business see sec_280a petitioner did not show that the requirements of sec_280a had been met the county provided office space for petitioner which he used regularly during normal business hours given that petitioner’s employer_provided him office space and did not require him to work from home petitioner may not deduct any portion of his home_office expenses the court finds that petitioner has not substantiated any of the above claimed unreimbursed employee business_expenses accordingly the court sustains respondent’s determination b charitable_contributions sec_170 allows a deduction for any charitable_contribution made by a taxpayer during the taxable_year a charitable_contribution is defined as a contribution or gift to or for_the_use_of a charitable_organization sec_170 certain charitable_contributions may be verified by maintaining a canceled check sec_1_170a-13 income_tax regs charitable_contributions of more than dollar_figure must be verified by a written acknowledgment of the contribution by the donee organization sec_170 at trial petitioner claimed that he did not make donations on behalf of others however he admitted to commingling solicited donations with his personal donations petitioner deposited the solicited donations into his personal checking account and then drafted checks from that account to various fundraising organizations at trial in an effort to substantiate his charitable_contributions petitioner produced a copy of a computer screen printout of donations to the american cancer society some of which were associated with his name the printout indicates that petitioner made six separate donations to the american cancer society on the same day date for dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure the printout also indicates that petitioner again made five separate donations to the american cancer society on the same day date for dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure when questioned by the court as to why he made multiple contributions to the same organization in one day petitioner explained that he made the multiple contributions because he felt he could afford it petitioner failed to provide any canceled checks or written acknowledgments from a donee organization verifying his charitable_contributions while the court agrees that petitioner may have participated in fundraising activities and may have made personal donations the court is unable to conclude that the claimed charitable_contributions were petitioner’s personal donations alone petitioner has not substantiated his charitable_contributions therefore the court sustains respondent’s determination c medical and dental expenses under sec_213 individuals are allowed to deduct medical and dental expenses paid during the taxable_year that are not_compensated_for_by_insurance_or_otherwise but only to the extent the expenses exceed of adjusted_gross_income a taxpayer must substantiate claims for deductible medical_expenses by furnishing the name and address of each payee and the amount and date paid sec_1_213-1 income_tax regs claims must be substantiated by a statement or invoice from the payee that identifies the patient type of service rendered specific purpose of the expense and the amount and date of payment id petitioner failed to provide documentation to show that he made any payments for medical and dental expenses in accordingly respondent’s determination is sustained ii sec_6662 accuracy-related_penalty sec_6662 and b and authorizes the commissioner to impose a penalty equal to of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty sec_7491 at trial the commissioner must introduce sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 if the commissioner satisfies his initial burden of production the burden of producing evidence to refute the commissioner’s evidence shifts to the taxpayer and the taxpayer must prove that the penalty does not apply id pincite respondent determined that petitioner was liable for a sec_6662 accuracy-related_penalty of dollar_figure due to negligence or disregard of rules or regulations and or to a substantial_understatement_of_income_tax we address only respondent’s claim that petitioner’s underpayment for was attributable to a substantial_understatement_of_income_tax under sec_6662 the court does so because a finding that there was a substantial_understatement_of_income_tax alone would be determinative that petitioner is liable for the sec_6662 accuracy-related_penalty see sec_1_6662-2 income_tax regs for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown on the tax_return over the amount of tax shown sec_6662 the difference is considered substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown in the return for that taxable_year or dollar_figure sec_6662 petitioner’s return reported tax of dollar_figure respondent determined and the court agrees that the tax required to be shown on the return was dollar_figure thus the understatement_of_tax is dollar_figure ten percent of the tax required to be shown is dollar_figure the dollar_figure understatement exceeds dollar_figure which is greater than of the tax required to be shown on the return respondent has therefore met his burden of production for the accuracy-related_penalty on the basis of a substantial_understatement_of_income_tax a taxpayer may avoid the application of an accuracy-related_penalty by proving he acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs we analyze whether a taxpayer acted with reasonable_cause and in good_faith by examining the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to determine his proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs in order for the reasonable_cause exception to apply the taxpayer must prove that he exercised ordinary business care and prudence as to the disputed items 115_tc_43 aff’d 299_f3d_221 3d cir petitioner did not contest the application of the accuracy-related_penalty the court finds that petitioner is liable for the accuracy-related_penalty we have considered all of petitioner’s arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
